Opinion. — This is mainly a boundary suit, the principal question being the true location on the ground of the west line of the Francis S. Early survey. The Early was located in 1848 by a surveyor named J.R. Pace. There was testimony tending to show that Pace did not run all the lines of the survey, and especially that he did not meander the Colorado river, as called for in the field notes, but adopted the field notes of an abandoned survey made by John Harvey for one Quincy Hale. The verdict and judgment were for the plaintiff, and the defendants and interveners have appealed.
The interveners asked a charge telling the jury, in substance, that if any of the lines of the Early survey were not run on the ground by Pace when he made the location, and he adopted lines that had been run by a former surveyor, then the lines run by the former surveyor would indicate the true location of such line of the Early survey; and that, in such case, it would be as much the jury's duty to follow the footsteps of such former surveyor as to follow the footsteps of Pace, if he actually ran the lines on the ground.
The court erred in refusing to give this charge. It was founded upon a correct proposition of law, and presented a phase of the case made by certain testimony that was not covered by the court's charge.
The objections urged to the court's charge are not regarded as tenable.
There are some other questions that are not likely to arise again. We *Page 646 
deem it proper, however, to say, that the weight of authority seems to support appellant's contention that it was reversible error for the trial judge, though at the request of the jury, to go alone into the jury room and confer with the jury about the case, without the consent of appellants or their counsel. The high character of the learned judge, his statement filed in the record, and the corroborative affidavits of a majority of the jury satisfy us that there was no purpose on his part, and that nothing was said or done by him, to influence the jury in passing upon the merits of the case. But that is not the test. In Sargent v. Roberts, 1 Pick., 337, the court, through Chief Justice Parker, said: "As it is impossible, we think, to complain of the substance of the communication, the only question is whether any communication at all is proper, and, if it was not, the party against whom the verdict was is entitled to a new trial; and we are all of opinion, after considering the question maturely, that no communication whatever ought to take place between the judge and the jury after the cause has been committed to them by the charge of the judge, unless in open court, and, where practicable, in the presence of the counsel in the cause. The oath administered to the officer seems to indicate this as the proper course. He is to suffer no person to speak to them, nor to speak to them himself, unless to ask them whether they are agreed, and he is not to suffer them to separate until they are agreed, unless by order of court. When the court is adjourned the judge carries no power with him to his lodgings, and has no more authority over the jury than any other person; and any direction to them from him, either verbal or in writing, is improper. It is not sufficient to say that this power is in hands highly responsible for the proper exercise of it. The only sure way to prevent all jealousies and suspicions is to consider the judge as having no control whatever over the case, except in open court, in presence of the parties and their counsel. The public interest requires that litigating parties should have nothing to complain of or suspect in the administration of justice, and the convenience of jurors is of small consideration, compared with this great object. It is better that everybody should suffer inconvenience than that a practice should be continued which is capable of abuse, or at least of being the ground of uneasiness and jealousy." And this appears to be the prevailing doctrine. 2 Thompson on Trials, sec. 2555; 16 Am.  Eng. Ency. of Law, 520; Benson v. Clark, 1 Cow., 258; Taylor v. Betsford, 13 Johns., 486; Neil v. Abel, 24 Wend., 184; Hoberg v. State, 3 Minn. 262; Crabtree v. Hagenbaugh, 23 Ill. 349; Chinn v. Davis, 21 Mo. App., 363; State v. Alexander, 66 Mo., 148; People v. Linzey, 79 Hun., 23; High v. Chick, 81 Hun., 100; Read v. City of Cambridge,124 Mass. 567; Danes v. Pearson, 33 N.E. Rep., 976; Taylor v. State, 42 Tex. 505. Danes v. Pearson, supra, a recent Indiana case, reviews the authorities, and holds that where the trial judge, without the consent of the parties, enters the jury room while the jury are deliberating on their verdict, and communicates with them, the verdict should be set aside and a new *Page 647 
trial granted, though the communication is harmless in itself and made with the best of motives.
The judgment of the District Court will be reversed and the cause remanded for another trial.
Reversed and remanded.